DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-4, 6-8, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 6 September, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-4, 6-8, and 17-18 are pending.
Claims 5 and 9-16 are cancelled.
Claims 17-18 are new.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:
Claim 1 is objected to for reciting “control value”, which appears to be a clear typographical error. As such, it is advised to correct the limitation to - -control valve - -.
Claim 18 is objected to for reciting “control value”, which appears to be a clear typographical error. As such, it is advised to correct the limitation to - -control valve - -.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8, each, further recite, “a control valve disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit, the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit”, which renders the claim indefinite, in view of the newly added recitations of independent claim 1. Independent claim 1 has been added to recite, “a control valve” with respect to the second channel and the flow provided from the electric part cooling circuit to the battery temperature regulation circuit. As mentioned within the Interview conducted on 9 August, 2022, care for the dependents needs to be taken, when incorporating the valve and flow through the valve in independent claim 1 and considering the metes and bounds of the dependent claims. In particular, it is unclear whether the control valve recited by claim 1 is the same valve recited in claims 6-8 or a different valve than the valve recited in claims 6-8. It is clear the valve of claim 1 is directed to valve, 144, shown in figures 14 and 16, and the particular introduction of flow through the electric part cooling circuit, through the control valve, 144, and into the second channel,132, to provide introduction of fluid into the battery temperature regulation circuit, shown in figure 16. However, the electric part cooling circuit disclosed includes two valves which may be provided to introduce fluid into the battery temperature regulation circuit, 140 and 144. As shown in figure 15, the fluid of the electric part cooling circuit is able to be introduced by valve, 140, into the battery temperature regulation circuit. Based on broadest reasonable interpretation of the claims, in light of the specification, each of the recited valves of claims 1 and 6-8 can be provided as valve, 144, or the valve of claim 1 is the valve, 144, and the valves of claims 6-8 can be provided as valve, 140. However, the claims fail to set forth a correlation between the control valve of claim 1 and the control valves of claims 6-8, so as to understand the metes and bounds of the claims. For examination purposes, it is being interpreted that the claim is directed to an additional control valve disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit, the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOPARD (US 2020/0189357 A1 – effectively filed 10 October, 2017).
As to claim 1, CHOPARD discloses a vehicle heat management system (abstract; figure 1) comprising:
a refrigerant circuit (2) configured to circulate a refrigerant (par. 120-121) to regulate a temperature inside a passenger compartment (par. 140);
a heating circuit (portion of circuit, 1, which forms circuit shown in annotated figure 1) configured to circulate liquid (par. 95) that exchanges heat with the refrigerant(par. 99), the heating circuit being capable of regulating the temperature inside the passenger compartment (par. 100); 
a battery temperature regulation circuit (portion of circuit, 1, which forms circuit shown in annotated figure 1) configured to regulate a temperature of a battery (M1; par. 109) by introducing liquid of the heating circuit(shown in operation figures 2, 20) or liquid that exchanges heat with the refrigerant to the battery (shown in operation figures 3, 4, 5, 6, 7, 8, 15, 16, , 18, 19, 21, , 22, 23, 25)
an electric part cooling circuit (portion of circuit 1, which forms circuit shown in annotated figure 1) couplable to the battery temperature regulation circuit (couplable through operation of valves , as shown in operational figures 2, 3, 5, 6, 8, 9, 11, 12, 13, 14, 15, 19, 20, 21, 23, 24, 26) and configured to regulate a temperature of an electric part (M2 and/or M3) for driving a vehicle (par. 110-111);
a first channel (see annotated figure 1) configured to connect the battery temperature regulation circuit with the electric part cooling circuit by bypassing the electric part included in the electric part cooling circuit (such as the case when the valves, V6 and V5 are closed to P7 and P6, respectively, such that fluid can flow from M1, sequentially through, R6, R7, R8, E3, C1, P1, V6 , V5, V4, P5, R1, back to M1), and introduce liquid cooled by the electric part cooling circuit into the battery temperature regulation circuit( par. 101; par. 187-188; par. 191-12); and
a second channel (see annotated figure 1) configured to connect the electric part cooling circuit with the battery temperature regulation circuit in series(such as the case when the valves, V6 and V5 are open to P7 and P6, respectively, such that fluid can parallelly along P7, P6, and P5, in addition to connection of fluid to flow among different lines of P7, P6, and P5 by connection of Valves V6, V5, and V4) the battery temperature regulation circuit being on a downstream side of the electric part cooling circuit (based on operation of P1), and configured to introduce liquid warmed by the electric part cooling circuit (warmed by M2 or M3; par. 110-111 to flow from the electric part through a control valve(V5) through the second channel prior to entering the battery temperature regulation circuit (see annotated figure 1), wherein
the temperature of the battery is regulated by using the first channel and the second channel (based on the above to heat and/or cool).

    PNG
    media_image1.png
    967
    1370
    media_image1.png
    Greyscale

Annotated Figure 1 of CHOPARD

As to claim 2, CHOPARD discloses wherein when the electric part cooling circuit and the battery temperature regulation circuit are coupled (see annotated figure 1 for designations), liquid circulating through the electric part cooling circuit is introduced into the battery temperature regulation circuit (through operation of valves , as shown in operational figures 2, 3, 5, 6, 8, 9, 11, 12, 13, 14, 15, 19, 20, 21, 23, 24, 26).

As to claim 3, CHOPARD discloses further comprising a channel (see annotated figure 1) configured to introduce liquid flowing downstream from the electric part cooling circuit into the battery temperature regulation circuit (based on operation of P1 and valves, V6, V5, and V4 coupling the battery temperature regulation circuit and the electric part cooling circuit).

As to claim 4, CHOPARD discloses further comprising:
a channel (see annotated figure 1) configured to introduce liquid that has heat exchanged heat with outdoor air at a radiator (E3; par. 186-188 and 191-192) into the battery temperature regulation circuit (based on operation of P1 and valves, V6, V5, and V4 coupling the battery temperature regulation circuit and the electric part cooling circuit), wherein
the electric part cooling circuit comprises the radiator configured to cool the circulating liquid (see annotated figure 1).

As to claim 6, CHOPARD discloses further comprising:
a control valve (V4) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (see annotated figure 1), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (par. 149).

As to claim 7, CHOPARD discloses further comprising:
a control valve (V4) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (see annotated figure 1), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (par. 149).

As to claim 8, CHOPARD discloses further comprising:
a control valve (V4) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (see annotated figure 1), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (par. 149).

As to claim 17, CHOPARD discloses wherein:
the heating circuit is coupled to one or more valves (V3, V1, V9, V8, V7; see annotated figure 1),the one or more valves being configured to at least partially restrict the liquid from flowing into the battery temperature regulation circuit (par. 107-108; figures 12, 13, 14, 24, 26).

As to claim 18, CHOPARD discloses a vehicle heat management system (abstract; figure 1) comprising:
a refrigerant circuit (2) configured to circulate a refrigerant (par. 120-121) to regulate a temperature inside a passenger compartment (par. 140);
a heating circuit (portion of circuit, 1, which forms circuit shown in annotated figure 1) configured to circulate liquid (par. 95) that exchanges heat with the refrigerant(par. 99), the heating circuit being capable of regulating the temperature inside the passenger compartment (par. 100); 
a battery temperature regulation circuit (portion of circuit, 1, which forms circuit shown in annotated figure 1) configured to regulate a temperature of a battery (M1; par. 109) by introducing liquid of the heating circuit(shown in operation figures 2, 20) or liquid that exchanges heat with the refrigerant to the battery (shown in operation figures 3, 4, 5, 6, 7, 8, 15, 16, , 18, 19, 21, , 22, 23, 25)
an electric part cooling circuit (portion of circuit 1, which forms circuit shown in annotated figure 1) couplable to the battery temperature regulation circuit (couplable through operation of valves , as shown in operational figures 2, 3, 5, 6, 8, 9, 11, 12, 13, 14, 15, 19, 20, 21, 23, 24, 26) and configured to regulate a temperature of an electric part (M2 and/or M3) for driving a vehicle (par. 110-111);
a first channel (see annotated figure 1) configured to connect the battery temperature regulation circuit with the electric part cooling circuit by bypassing the electric part included in the electric part cooling circuit (such as the case when the valves, V6 and V5 are closed to P7 and P6, respectively, such that fluid can flow from M1, sequentially through, R6, R7, R8, E3, C1, P1, V6 , V5, V4, P5, R1, back to M1), and introduce liquid cooled by the electric part cooling circuit into the battery temperature regulation circuit( par. 101; par. 187-188; par. 191-12); and
a second channel (see annotated figure 1) configured to connect the electric part cooling circuit with the battery temperature regulation circuit in series(such as the case when the valves, V6 and V5 are open to P7 and P6, respectively, such that fluid can parallelly along P7, P6, and P5, in addition to connection of fluid to flow among different lines of P7, P6, and P5 by connection of Valves V6, V5, and V4) on a downstream side of the electric part cooling circuit (based on operation of P1), and configured to introduce liquid warmed by the electric part cooling circuit (warmed by M2 or M3; par. 110-111) to flow from the electric part through a control valve(V5) through the second channel prior to entering the battery temperature regulation circuit (see annotated figure 1), wherein
the temperature of the battery is regulated by using the first channel and the second channel (based on the above to heat and/or cool), and
wherein the heating circuit is coupled to one or more valves (V3, V1, V9, V8, V7; see annotated figure 1),the one or more valves being configured to at least partially restrict the liquid from flowing into the battery temperature regulation circuit (par. 107-108; figures 12, 13, 14, 24, 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            	10/4/2022